Case: 19-11372     Date Filed: 04/10/2020   Page: 1 of 6



                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 19-11372
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:14-cv-22508-JAL



MICHAEL LEON HALL,

                                                                 Plaintiff-Appellant,

                                        versus

WARDEN P. SKIPPER,
WARDEN REID,
MARTIN CI WARDEN,
DR. C. LE,
Columbia Correctional Institution Annex, Physician,
DR. C. GONZALEZ,

                                                              Defendants-Appellees,

DR. MORALES,
Martin Correctional Institution, Physician, et al.,

                                                                          Defendants.
                 Case: 19-11372        Date Filed: 04/10/2020        Page: 2 of 6



                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                        (April 10, 2020)

Before JORDAN, NEWSOM and DUBINA, Circuit Judges.

PER CURIAM:

       Appellant Michael Hall, a Florida prisoner proceeding pro se, appeals the

district court’s grant of the defendants’ motion for summary judgment and

dismissal of his 42 U.S.C. § 1983 civil rights action, raising a deliberate

indifference claim under the Eighth Amendment due to a bacterial infection

stemming from excessively high levels of disinfection byproducts in the water

supply of his place of confinement. 1 On appeal, Hall argues that the district court

erred in granting summary judgment by concluding that he failed to establish the

essential elements for a deliberate indifference claim under the Eighth

Amendment.




       1
          Hall specified in his notice of appeal that he also appealed the district court’s separate
grant of summary judgment dismissing his claims against two doctors. Because Hall presents no
issue on appeal as to the grant of summary judgment on his claims against the doctors, any issue
he could have raised is deemed abandoned, and we affirm the district court’s grant of summary
judgment for the defendant doctors. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
                                                 2
               Case: 19-11372     Date Filed: 04/10/2020    Page: 3 of 6



                                           I.

      “We review a district court order granting summary judgment de novo,

viewing the evidence and all reasonable inferences drawn from it in the light most

favorable to the nonmoving party.” Battle v. Bd. of Regents for Ga., 468 F.3d 755,

759 (11th Cir. 2006). A district court may grant summary judgment if “the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Shaw v. City of Selma, 884 F.3d 1093,

1098 (11th Cir. 2018) (internal quotation marks omitted). If the movant makes

such a showing, the burden shifts to the nonmoving party to show that a genuine

issue of fact exists. Id. Summary judgment should be granted against a party who

fails to establish the existence of an essential element of his case for which he will

bear the burden of proof at trial. Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir.

2016). “[U]nsubstantiated assertions alone are not enough to withstand a motion

for summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th

Cir. 1987). Further, a plaintiff cannot defeat a motion for summary judgment

through his own bare and self-serving allegations. See Stewart v. Booker T.

Washington Ins., 232 F.3d 844, 851 (11th Cir. 2000).

      Section 1983 of Title 42 makes any person acting under color of state law

liable to an injured party for depriving the injured party of his rights under the

Constitution. 42 U.S.C. § 1983. The Eighth Amendment prohibits cruel and


                                           3
               Case: 19-11372     Date Filed: 04/10/2020    Page: 4 of 6



unusual punishment and imposes upon prison officials the duty to provide

prisoners with “reasonably adequate food, clothing, shelter, sanitation, medical

care, and personal safety.” U.S. Const. amend. VIII; Harris v. Thigpen, 941 F.2d
1495, 1511 (11th Cir. 1991) (quotation marks omitted). Where the prisoner

challenges his conditions of confinement, the relevant inquiry is whether the prison

officials involved acted with “deliberate indifference” to the prisoner’s health or

safety. Hope v. Pelzer, 536 U.S. 730, 737–38, 122 S. Ct. 2508, 2514 (2002).

      A deliberate-indifference analysis requires (1) an objective showing of a

deprivation that is serious enough to constitute the denial of the “minimal measure

of life’s necessities,” (2) a subjective showing that the prison officials involved

acted with deliberate indifference, and (3) causation. Thomas v. Bryant, 614 F.3d
1288, 1304 (11th Cir. 2010); Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir.

2007). A variation of these requirements is that the prisoner must “produce

sufficient evidence of (1) a substantial risk of serious harm; (2) the defendants’

deliberate indifference to that risk; and (3) causation.” Hale v. Tallapoosa Cty., 50
F.3d 1579, 1582 (11th Cir. 1995). The second element requires that the prison

officials know that the inmate faces a substantial risk of serious harm and disregard

it by not taking reasonable measures to abate it. Farmer v. Brennan, 511 U.S. 825,

847, 114 S. Ct. 1970, 1984 (1994).




                                           4
               Case: 19-11372     Date Filed: 04/10/2020   Page: 5 of 6



                                          II.

      Hall argues on appeal that the district court erred in granting summary

judgment to the defendants because he established the elements to sustain a

deliberate indifference claim. He contends that it was known that the Martin

Correctional Institution’s (“MCI”) water contamination could cause long-term

health problems and that the defendants knew of the risk but failed to make

arrangements to provide the inmates with an alternative water supply or the option

of being transferred to another facility. He also proffers that he did not suffer any

ailment prior to his placement at MCI but contracted the bacteria while at MCI,

and this fact establishes causation. The defendants respond that the district court

properly granted summary judgment to them because (1) there was no unsafe

condition at MCI because it was in compliance with standards for the presence of

bacteria in the water; (2) the wardens were not deliberately indifferent because

MCI informed inmates of the excessively high levels of disinfection byproducts

and associated health consequences and ultimately changed the source of water

supply; and (3) Hall did not establish causation because he presented no evidence

to suggest that the bacteria Heliobacter Pylori (“H.P.”) was present in MCI’s water

supply or that the disinfection byproducts would cause an H.P. infection.

      We conclude, based on this record, that the district court did not err in

granting summary judgment to the defendants. Hall did not present evidence


                                          5
               Case: 19-11372     Date Filed: 04/10/2020   Page: 6 of 6



demonstrating that his continued exposure to drinking water with excessively high

levels of disinfection byproducts exposed him to a substantial risk of serious harm,

much less caused his H.P. infection or gastrointestinal symptoms. The only

evidence of long term harm was Hall’s own self-serving allegation in his complaint

that exposure to these byproducts over several years could cause liver, kidney,

nerve damage, and increase the risk of cancer, of which he has no personal

knowledge or medical proof. In addition, the evidence established that his

symptoms were attributed to chronic constipation as noted by the institution’s

physicians, that high levels of disinfection byproducts were not indicators of the

presence of bacteria in the water supply, and that there were no studies suggesting

that exposure to disinfection byproducts increased the risk of an H.P. infection.

      Because Hall presented no evidence demonstrating that (1) his continued

exposure to drinking water with excessively high levels of disinfectant byproducts

exposed him to a substantial risk of serious harm, and (2) the disinfection

byproduct levels did or could result in his bacterial infection, we hold that the

district court did not err in granting summary judgment for the defendants.

      AFFIRMED.




                                           6